Title: Conversation with George Hammond, [January 1794]
From: Hammond, George,Hamilton, Alexander
To: 



[Philadelphia, January, 1794]

I have the honor of informing your Lordship, that Mr. Shoolbred communicated to me in a letter dated the 9th of January last, which I received towards the end of that or early in the beginning of the succeeding month, the circumstance of certain British seamen, who had been captured on board of the ship Friendship, by the French sloop of war the Lascasas, (and who with the vessel were brought into Charleston) having been removed from the sloop of war into another vessel, which had been fitted up as a prison ship. Mr. Shoolbred farther stated to me the measures he had pursued for obtaining in the first instance the enlargement of the prisoners, and the very spirited and judicious remonstrances, which he had addressed to the Government of South Carolina on this flagrant breach of neutrality. Immediately on the receipt of Mr. Shoolbred’s letter, it was my intention to have submitted the substance of it to the Secretary of State; but I was induced to suspend that intention, in consequence of a previous incidental conversation which I had with Mr. Hamilton, and in which that Gentleman informed me, that the general government having received intimation of a design on the part of the officers and crews of the French privateers in Charleston to establish a prison ship in that port; positive orders had been about ten days before issued to the Governors of South Carolina instantly to oppose the execution of it.
